Reasons For Allowance
Claims 1, 3-11, 14-17, 19-21, and 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first regulation circuit coupled between the input node and the switch node; and a second regulation circuit coupled between a drain of the first transistor and a gate of the first transistor.”.	Regarding claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a comparator having a first input coupled to the input node and a second input configured to receive a reference voltage, wherein an output signal of the comparator indicates whether a signal present at the input node exceeds a voltage rating of the high-side transistor, and wherein the output signal of the comparator is provided to the second regulation circuit as an enabling signal.”.	Regarding claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…wherein a gate terminal of the first transistor is adapted to couple to an output of a first driver and an output of a second driver, and a gate terminal of the second transistor is adapted to couple to an output of a third driver and an output of a fourth driver; and wherein the first driver, the second driver, the third driver, and the fourth driver each have an input adapted to couple to a round-robin controller configured to: control the first driver to weakly drive the first transistor beginning at a first time of a first switching cycle, and control the fourth driver to strongly drive the second transistor beginning at a second time of the first switching cycle.”.	Regarding claim 16, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first regulation circuit coupled between the input node and the switch node; and a second regulation circuit coupled between a drain of the first transistor and a gate of the first transistor.”.claim 21, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first regulation circuit coupled between the input node and the switch node; and a second regulation circuit coupled between a drain of the first transistor and a gate of the first transistor.”.	Regarding claim 28, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a Zener diode having a Zener diode cathode and a Zener diode anode, the Zener diode cathode coupled to a first input of the circuit; a first resistor coupled between the Zener diode anode and a first node; a second resistor coupled between the first node and ground; a first transistor having a drain coupled to the first node, and a source coupled to ground; a second transistor having a gate coupled to the first node, a drain adapted to couple to a voltage source, and a source coupled to a second node; a third resistor; a third transistor having a drain coupled to the second node and a source coupled to ground via the third resistor; and a driver having an input configured to receive a driver control signal and an output coupled to the-a third node, wherein the third node is an output of the circuit.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/ADOLF D BERHANE/Primary Examiner, Art Unit 2838